Citation Nr: 0700653	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease of the lumbosacral spine.

2.  Entitlement to service connection for cervical 
spondylosis with stenosis.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the cervical or 
lumbosacral spine disabilities.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the cervical or 
lumbosacral spine disabilities.

REPRESENTATION

Appellant represented by:	Suzanne Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
June 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of service connection for a cervical spine 
disability, and secondary service connection for peripheral 
neuropathy and erectile dysfunction are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is medically related to his period of active service.

CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for a lumbosacral spine 
disability is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that although the record reflects that the 
AOJ has not provided notice with respect to the initial 
disability rating and effective date elements of the claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran seeks service connection for a lumbosacral spine 
disability, which he contends is the result of an automobile 
accident in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence demonstrates that the veteran 
carries a diagnosis of degenerative disc disease (DDD) of the 
lumbosacral spine.  See VA examination report, dated in 
November 2002.  Additionally, service medical and personnel 
records show that the veteran sustained injuries as a result 
of a June 7, 1966 motor vehicle accident.  Although a 
determination was not made at the time of the accident, the 
RO rendered an administrative decision in August 2002 that 
found the accident to be in the line of duty, and not borne 
of the veteran's willful misconduct.  Thus, the question 
remains whether medical evidence exists of a nexus between 
the service accident and the current degenerative changes of 
the veteran's lower spine.

The veteran underwent VA examination in November 2002.  Only 
his lumbar spine was examined, with findings such as range of 
motion recorded.  Based on a review of the record and the 
examination, the physician opined that it was at least as 
likely as not that while the veteran's degenerative disease 
is likely the etiology of his symptomatology, his symptoms 
were significantly influenced by the injuries sustained in 
the 1966 accident.  It is important to note that no other 
competent medical opinion is of record on the etiology of the 
veteran's low back disability.  Absent evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Because the elements of service connection have been met, 
service connection is warranted for degenerative disc disease 
of the lumbosacral spine.

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.

REMAND

The veteran seeks service connection for cervical spondylosis 
with stenosis, as well as two secondary disabilities to 
either the service-connected lumbosacral spine  disability or 
the cervical spine disability.  Referable to the direct 
service connection issue, an examination is required to 
determined the nature and etiology of the veteran's cervical 
spine disability.  Although he underwent a VA spine 
examination in November 2002, the report and subsequent nexus 
opinion speak only of findings referable to the lumbar, or 
lower, spine.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for cervical spondylosis with 
stenosis.  The veteran's service medical records confirm the 
June 1966 motor vehicle accident.  The question, therefore, 
remains whether the evidence indicates that there may be an 
association between the two.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but it too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

As noted above, the examiner in November 2002 found a medical 
connection between the veteran's 1966 motor vehicle accident 
in service and his current lower spine disability.  The 
veteran has consistently and credibly contended that his low 
back and his neck problems stem from that same incident.  His 
testimony, and the current medical evidence, indicate that 
there may be an association between his cervical spine 
disability and his service.  Therefore, examination and 
medical opinion must be sought.

Because the Board may not supplant actual medical evidence 
with its own unqualified opinion, competent medical opinions 
also must be sought referable to the claims for secondary 
service connection.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

As a final matter, the veteran testified before the Board in 
May 2006; however, at that time, he deferred testimony on the 
issue of service connection for peripheral neuropathy, as it 
was unclear whether the Board had jurisdiction at that time.  
In fact, the veteran's VA Form 9, Substantive Appeal, was 
timely received in April 2006, and did indicate that he 
wished a hearing before the Board on the issue.  The Board, 
therefore, has jurisdiction, and a hearing request is 
pending.  In as much as the veteran may still wish to present 
testimony on this issue, it is further remanded so that he 
may be given opportunity to do so.



Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection and secondary service 
connection, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant will be assigned.

2.  Schedule the veteran for a VA spine 
examination to determine the severity and 
etiology of his current cervical spine 
disability.  All testing deemed necessary 
should be conducted and results reported in 
detail.  Based upon a review of the claims 
file, to include this current decision, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's cervical spine disability is related 
to the motor vehicle accident he had in service 
in 1966.  A rationale for any opinion offered 
is requested.

3.  Schedule the veteran for a VA nerves 
examination to determine the nature and 
etiology of his current peripheral neuropathy 
of the lower extremities.  All diagnostic 
testing deemed necessary should be conducted 
and results reported in detail.  Based upon a 
review of the claims file, to include this 
current decision, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that any peripheral neuropathy 
diagnosed is proximately due to, or the result 
of, his service-connected degenerative disc 
disease of the lumbosacral spine.  If other 
causes are present, those should be noted.  The 
examiner is also asked to comment on whether it 
is at least as likely as not that the veteran's 
erectile dysfunction is proximately due to, or 
the result of, his service-connected 
degenerative disc disease of the lumbosacral 
spine. Rationales for any opinions offered are 
requested.

4.  Determine whether the veteran still desires 
a hearing before the Board on the issue of 
entitlement to service connection for 
peripheral neuropathy.  The veteran should be 
informed that his hearing options include 
having a hearing before a member of the Board 
via video-conferencing or a Travel Board.  If 
one is still requested, schedule the veteran 
for the appropriate hearing.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


